La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
El asunto ante nos está enmarcado dentro del Plan de Reorganización de la Rama Judicial Núm. 1 de 28 de julio de 1994, conocido como la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, 4 L.P.R.A. see. 22 et seq. (en adelante Ley de la Judicatura). Puesto que sus dispo-siciones armonizan con las de la Ley Núm. 93 de 13 de julio de 1988, conocida como la Ley Uniforme de Confiscaciones de 1988, según enmendada, 34 L.P.R.A. see. 1723 et seq. (en adelante Ley de Confiscaciones), debemos establecer cuál es el vehículo procesal adecuado para recurrir ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) de una sentencia emitida por el Tribunal de Primera Instancia en una acción de impugnación de confiscación.
*41A continuación haremos una breve reseña de los hechos que dieron lugar al presente recurso.
HH
El 3 de marzo de 2000 agentes de la Policía de Puerto Rico ocuparon un vehículo de motor (marca Mitsubishi, color negro, modelo Eclipse de 1999, tablilla núm. DQK-635) conducido por el Sr. Antonio Vázquez Sánchez, por alega-damente haber sido utilizado para cometer una violación al Art. 404 de la Ley de Sustancias Controladas, 24 L.P.R.A. see. 2404.
Mediante carta de 10 de marzo de 2000, el Departa-mento de Justicia, a través de su Junta de Confiscaciones, le notificó al Scotiabank de Puerto Rico (en adelante Sco-tiabank), acreedor condicional del auto, y a la titular regis-tral de éste, la Sra. Rosa N. Rivera Rodríguez, que había procedido a confiscar el referido vehículo en virtud de las disposiciones de la Ley de Confiscaciones.(1) El 20 de marzo de 2000 el Scotiabank y la Cooperativa de Seguros Múlti-ples de Puerto Rico (en adelante Cooperativa), compañía aseguradora que expidió una póliza sobre el auto confis-cado que incluye el riesgo de confiscación, presentaron ante el Tribunal de Primera Instancia, Sala Superior de Bayamón, una acción en la cual impugnaban la confisca-ción del vehículo. La acción se basó en que la determina-ción de no causa para el arresto a favor del conductor del vehículo confiscado, señor Vázquez Sánchez, advino final y firme, y, por ende, no procedía la confiscación.
El 15 de febrero de 2001 el Tribunal de Primera Instan-cia emitió una sentencia mediante la cual acogió el plan-teamiento de la parte demandante y declaró con lugar la demanda sobre impugnación de confiscación. Ordenó al *42Estado Libre Asociado de Puerto Rico (en adelante E.L.A.) devolver el vehículo de motor confiscado. Copia de la noti-ficación de la sentencia fue archivada en autos el 28 de marzo de 2001.
Así las cosas, el 29 de mayo de 2001, dentro del término de sesenta días, el Procurador General presentó un recurso de apelación ante el Tribunal de Circuito.(2) Dicho tribunal, mediante Resolución de 31 de agosto de 2001, determinó que el recurso apropiado para revisar las sentencias del Tribunal de Primera Instancia en casos sobre impugnación de confiscaciones no es el de apelación, sino el de certiorari, y que este último debe presentarse dentro del término es-tricto de treinta días. En consecuencia, desestimó el re-curso por haber sido presentado tardíamente. Copia de la resolución fue archivada en autos el 10 de septiembre de 2001.
Inconforme, el Procurador General acude ante nos plan-teando el siguiente error:
Erró el Tribunal de Circuito de Apelaciones al concluir que el Certiorari al amparo del Artículo 4.002(i) de la Ley de la Ju-dicatura de 1994 es el vehículo procesal mediante el cual co-rresponde revisar una sentencia emitida por el Tribunal de Primera Instancia en una acción civil de impugnación de con-fiscación y en consecuencia declararse sin jurisdicción para considerar la apelación presentada por la compareciente en el caso de epígrafe. Escrito de apelación, pág. 4.
r-H HH
El Tribunal de Circuito entiende que por tratarse de una acción de impugnación de confiscación, el trámite de revisión que rige es el establecido específicamente en la ley especial y, por ende, el certiorari es el recurso adecuado para revisar la sentencia del Tribunal de Primera de Ins-*43tancia, según dispone el Art. 4.002(i) de la Ley de la Judi-catura, 4 L.P.R.A. sec. 22k(i).
El Procurador General, por su parte, sostiene que las decisiones del Tribunal de Primera Instancia emitidas al amparo de la Ley de Confiscaciones son “sentencias” por disponer en los méritos y de forma final de la totalidad del litigio entre las partes, tras lo cual sólo queda pendiente la ejecución de la sentencia. Así pues, entiende que es el re-curso de apelación, dispuesto por el Art. 4.002(a) de la Ley de la Judicatura, según enmendada, 4 L.P.R.A. sec. 22k(a), el apropiado para que el Tribunal de Circuito revise la sen-tencia dictada en casos originados en el Tribunal de Pri-mera Instancia sobre impugnación de confiscación. Antes de comenzar a examinar el asunto planteado, dis-cutiremos brevemente los preceptos generales que gobier-nan la Ley de Confiscaciones.
HH HH
La confiscación es un acto que realiza el Estado —por mandato legislativo y actuación del ejecutivo— que consiste en ocupar e investirse de todo derecho de propiedad sobre cualesquiera bienes que hayan sido utilizados en la comisión de delitos. Art. 2 de la Ley .Uniforme de Confiscaciones, 34 L.P.R.A. sec. 1723. Véase, además, Del Toro Lugo v. E.L.A., 136 D.P.R. 973, 980 (1994). Es una medida encaminada a disuadir al delincuente que, ante el riesgo de perder su propiedad, limite su actividad delictiva o no le resulte tan fácil su realización. Exposición de Motivos de la Ley de Confiscaciones, 1988 Leyes de Puerto Rico 409.
En nuestra jurisdicción la confiscación de bienes utilizados en la comisión de delitos es una acción civil de naturaleza in rem que va dirigida sólo contra la cosa que se alega fue utilizada en la comisión del delito. Del Toro Lugo v. E.L.A., supra, pág. 987; General Accident Ins. Co. v. E.L.A., 137 D.P.R. 466, 471 (1994). La acción de con-*44fiscación se considera independiente de la acción penal que la motivó. Art. 2 de la Ley de Confiscaciones, 34 L.P.R.A. sec. 1723(c). Sobre el particular, el Art. 2 dispone, en su parte pertinente, que
[e]l resultado favorable al acusado o imputado en cualquiera de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada sobre, la acción civil de con-fiscación, aunque ésta se base en los hechos imputados en la acción penal. 34 L.P.R.A. sec. 1723(c) (Sup. 2002).
 Respecto al procedimiento de confiscación, la ley dispone, en lo aquí pertinente, que corresponde a los funcionarios del Estado que realizan la confiscación notifi-car de ésta a las personas con interés o derecho sobre la propiedad ocupada y realizar el inventario o tasación de los bienes. Art. 3 de la Ley de Confiscaciones, 34 L.P.R.A. see. 1723a. Dentro del término dispuesto por ley, las personas notificadas de la confiscación podrán cuestionar la proce-dencia o legalidad de ésta mediante la presentación ante el Tribunal de Primera Instancia, Sala Superior, de una de-manda contra el E.L.A. El Art. 8 de la Ley de Confiscacio-nes, 34 L.P.R.A. sec. 1723f, expresamente dispone que
[l]as cuestiones que se susciten [en una acción de impugnación de confiscación] deberán resolverse y los demás procedimien-tos tramitarse según lo dispuesto en las Reglas de Procedi-miento Civil ....
Es decir, una acción de impugnación de confiscación de-berá resolverse como si se tratase de una acción civil ordinaria.
La ley provee, además, para que la parte que impugna la confiscación preste una garantía a favor del Estado por el importe de la propiedad ocupada. Aprobada dicha garantía, el tribunal ordenará la devolución de la propiedad ocupada. Art. 10 de la Ley de Confiscaciones, 34 L.P.R.A. sec. 1723h. Si la parte reclamante no está conforme con el valor de tasación del bien ocupado, podrá *45cuestionar dicha tasación ante el Tribunal de Primera Ins-tancia como un incidente dentro de la acción de impugna-ción de confiscación. La ley dispone que le corresponde al foro de instancia determinar
...la razonabilidad de la tasación como un incidente del pleito de impugnación. La sentencia que recaiga sobre dicha impug-nación podrá ser revisada mediante el recurso de “certiorari” ante el Tribunal Supremo, limitado a cuestiones de derecho. (Énfasis suplido.) Art. 11 de la Ley de Confiscaciones, 34 L.P.RA. sec. 1723i.
Esta última disposición es, precisamente, el eje central de la controversia en el caso de autos, ya que en su inter-pretación fue que el Tribunal de Circuito basó su determinación.
IV
La Ley de Confiscaciones fue enmendada por la Ley Núm. 55 de 16 de agosto de 1989 con el propósito de unifi-car los Arts. 11 y 12, los cuales originalmente disponían lo siguiente:
Artículo 11.—
En caso de impugnación judicial de la confiscación el tribunal, a petición del demandante y previa audiencia de las par-tes, determinará la razonabilidad de la tasación como un inci-dente del pleito de impugnación.
Artículo 12.—
La sentencia podrá ser revisada mediante el recurso de cer-tiorari ante el Tribunal Supremo, limitado a cuestiones de derecho. 1998 Leyes de Puerto Rico 412.
Como se podrá observar, al consolidarse ambas disposi-ciones el texto del estatuto sufrió unos cambios aparente-mente mínimos, pero que resultan significativos en cuanto a su interpretación. Al vocablo “sentencia” que figuraba en el Art. 12 de la Ley Núm. 93, supra, se le añadió la frase “que recaiga sobre dicha impugnación”, 34 L.P.R.A. see. 1723i.
*46Amparado en las disposiciones antes citadas, el Procu-rador General sostiene que el Art. 11 de la Ley de Confis-caciones, supra, trata exclusivamente de la tasación de los bienes confiscados y aplica en aquellos casos en los que se cuestiona la determinación de la razonabilidad de la tasa-ción del bien confiscado. Por lo tanto, entiende que el re-curso de certiorari establecido por el legislador en dicho artículo es exclusivamente para revisar las resoluciones so-bre la tasación y no para revisar la sentencia final me-diante la cual se adjudiquen los méritos de la impugnación de confiscación.
Un análisis del texto del Art. 11 de la Ley Núm. 55 supra, apoya la conclusión del Procurador General de que la “sentencia” que podía ser revisada ante el Tribunal Supremo “mediante el recurso de certiorari”, se refiere a la determinación sobre la razonabilidad de la tasación, emi-tida como un incidente del pleito de impugnación.
De otra parte, el Tribunal de Circuito, amparado igual-mente en las disposiciones del Art. 11 de la referida ley, citó en apoyo de su decisión a Coop. Seguros Múltiples v. Srio. de Hacienda, 118 D.P.R. 115 (1986). Este caso, sin embargo, fue resuelto cuando aún estaba vigente la Ley Núm. 39 de 4 de junio de 1960, Ley Uniforme de Confiscaciones de Vehículos, Bestias y Embarcaciones de 1960.(3) Dicha ley disponía claramente que contra la sentencia que reca-yese en el pleito de impugnación de confiscación “no habrá otro recurso que el ‘certiorari’ para el Tribunal Supremo, limitado a cuestiones de derecho”. Art. 2(a) de la Ley Núm. 39 (34 L.P.R.A. sec. 1722(a) (ed. 1971)). Inicialmente, la Ley Uniforme de Confiscaciones de 1988 mantuvo esta dis-posición, la cual fue posteriormente eliminada por la Ley Núm. 55, supra. En Coop. Seguros Múltiples v. Srio. de *47Hacienda, supra, se cita el referido Art. 2(a) de la Ley de Confiscaciones de 1960 que, como señalamos, fue eliminado.
Lo antes expuesto refleja que de la Ley Uniforme de Confiscaciones vigente se eliminó lo referente a que el “certiorari” es el recurso disponible para revisar una “sentencia de impugnación de confiscación” a nivel apelativo.(4)
V
Recientemente, en Román v. K-mart Corp., 151 D.P.R. 731, 739 (2000), señalamos que:
[L]as “sentencias” constituyen determinaciones de un tribunal que resuelven finalmente una cuestión litigiosa y, por tanto, son apelables. Es decir, éstas ponen fin a una controver-sia entre las partes mediante su adjudicación final.
De otra parte, la “resoluciones” sólo ponen fin a incidentes acontecidos dentro de un proceso judicial. Así pues, si un tribunal emite un dictamen y lo titula “resolución”, a pesar de que éste verdaderamente pone fin a una controversia entre la partes, el mismo constituye una sentencia de la cual puede apelarse. (Énfasis suplido y citas omitidas.)
Así, puesto que la impugnación de confiscación es una acción civil ordinaria, el dictamen mediante el cual el foro de instancia se expresa sobre la legalidad o procedencia de la confiscación impugnada pone fin a la totalidad de la controversia entre las partes y, constituye, por lo tanto, una sentencia apelable.
*48A este respecto es menester hacer referencia a que mediante el Plan de Reorganización Núm. 1 de la Rama Judicial de 1994, Ley de la Judicatura de 1994, se creó el Tribunal de Circuito como un tribunal intermedio entre el Tribunal Supremo y el Tribunal de Primera Instancia. Art. 4.001 de la Ley de la Judicatura, 4 L.P.R.A. sec. 22j. Al foro apelativo intermedio se le concedió competencia para atender en recursos de apelación, certiorari y revisión, según fuera el caso, relacionados con controversias presentadas en el Tribunal de Primera Instancia o en los diversos organismos administrativos. Art. 4.002 de la Ley de la Judicatura, 4 L.P.R.A. sec. 22k. Véase, además, Pérez, Ex parte v. Depto. de la Familia, 147 D.P.R. 556, 569 (1999).
En lo que respecta a la controversia que nos ocupa, el Art. 4.002 de la Ley de la Judicatura, según enmendada, 4 L.P.R.A. sec. 22k(a), establece que el Tribunal de Circuito conocerá, “[mjediante recurso de apelación de toda senten-cia final dictada en casos originados en el Tribunal de Pri-mera Instancia ....”
Al aprobarse la Ley de la Judicatura de 1994 se estableció un nuevo esquema y estado de derecho procesal, bajo el cual todas las sentencias finales dictadas por el Tribunal de Primera Instancia en casos originados en dicho tribunal, habrían de revisarse mediante un recurso de apelación. La intención del legislador al crear este derecho de apelación fue concederles a los ciudadanos un derecho a que en casos civiles y criminales, las sentencias dictadas por un solo juez pudiesen ser revisadas por un panel colegiado de tres jueces. Véase Exposición de Motivos de la Ley Núm. 249 de 25 de diciembre de 1995 (1995 (Parte 2) Leyes de Puerto Rico 1476).
Con relación al término para recurrir en apelación, en lo pertinente, la Regla 13(A) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone:
*49Las apelaciones contra sentencias dictadas en casos civiles por el Tribunal de Primera Instancia ... se presentarán dentro del término jurisdiccional de treinta (30) días contados desde el archivo en autos de una copia de la notificación de la sentencia. En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios o una de sus instrumentan-dades que no fuere una corporación pública, o en que los Mu-nicipios de Puerto Rico sean parte en un pleito, el recuso de apelación se formalizará, por cualquier parte en el pleito que haya sido perjudicada por la sentencia, presentando un escrito de apelación dentro del término jurisdiccional de sesenta (60) días, contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado. (Énfasis suplido.) Véase, además, Regla 53.1(c) de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
En el caso ante nos, el Tribunal de Primera Instancia, Sala Superior de Bayamón, mediante sentencia emitida el 15 de febrero de 2001 y notificada el 28 de marzo del mismo año, declaró con lugar la acción de impugnación de confiscación y ordenó la devolución del vehículo ocupado. El tribunal basó su decisión en que se había determinado no causa para el arresto del conductor del vehículo confis-cado y que ésta había advenido final y firme, por lo que no procedía la confiscación. Nada se cuestionó ni se resolvió sobre la tasación del vehículo confiscado. Como se podrá observar, el dictamen adjudicó la totalidad de las contro-versias existentes entre las partes. Constituye, por lo tanto, una sentencia final con respecto a la cual las partes tienen derecho a apelar ante el Tribunal de Circuito dentro del término jurisdiccional de sesenta días.(5) El recurso de apelación fue presentado oportunamente el 29 de mayo de 2001. En consecuencia, el Tribunal de Circuito sí tenía ju-risdicción para entender en el recurso.
No obstante, el Tribunal de Circuito resolvió que el re-curso de certiorari era el vehículo procesal apropiado para revisar una sentencia emitida en una acción de impugna-*50ción de confiscación, según el Art. 4.002(i) de la Ley de la Judicatura, 4 L.P.R.A. sec. 22k(i), y la Regla 32(E) del Re-glamento de dicho tribunal, 4 L.P.R.A. Ap. XXII-A. Su de-terminación estuvo basada en que la Ley de Confiscaciones es una ley especial. No le asiste la razón. Veamos.
V
El Art. 4.002(i) de la Ley de la Judicatura, supra, en el cual basa su determinación el Tribunal de Circuito, dispone lo siguiente:
(i) mediante auto de certiorari, a ser expedido discrecional-mente, de cualquier sentencia o resolución final del Tribunal de Primera Instancia para la cual no se hubiere establecido procedimiento específico en [esta Ley de la Judicatura] o en alguna ley especial aprobada con posterioridad. En estos ca-sos, el recurso de certiorari se presentará dentro del término y bajo las condiciones dispuestas por ley para la presentación del recurso equivalente que antes se presentaba ante el Tribunal Supremo.
El citado artículo no justifica la conclusión a la que llegó el Tribunal de Circuito. Dicha disposición establece especí-ficamente que el recurso de certiorari estará disponible cuando no se hubiere establecido algún procedimiento es-pecífico en la Ley de la Judicatura o en alguna ley especial aprobada con posterioridad. El Art. 4.002(a) de la Ley de la Judicatura, supra, dispone que cuando se trata de senten-cias finales dictadas en casos originados en el tribunal de instancia, el vehículo procesal apropiado para revisarlas es la apelación. Esta es precisamente la situación en el caso de autos.
VI
En resumen, al ser la impugnación una acción civil independiente, que por disposición expresa de ley deberá tramitarse ante el tribunal de instancia como cual-*51quier acción ordinaria, resulta forzoso concluir que el trá-mite apelativo de la sentencia debe regirse por lo dispuesto en el Art. 4.002(a) de la Ley de la Judicatura, supra, y por las antes citadas Regla 13(A) del Reglamento del Tribunal de Circuito de Apelaciones y la Regla 53.1(c) de Procedi-miento Civil.
Por las razones expuestas revocamos la Resolución del Tribunal de Circuito de 31 de agosto de 2001, y devolvemos el caso para que dicho tribunal acoja el recurso de apela-ción y lo resuelva de forma compatible con lo aquí dictaminado.

 El vehículo aparece registrado a nombre de Rosa N. Rivera Rodríguez en la División de Vehículos de Motor del Departamento de Transportación y Obras Públi-cas del Estado Libre Asociado de Puerto Rico y fue tasado en $11,800.


 El 27 de mayo fue domingo y el lunes 28 fue día feriado. Por lo tanto, el plazo se extendió hasta el próximo día laborable, 29 de mayo. Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Dicha ley fue derogada por la Ley Núm. 93 de 13 de julio de 1988, según enmendada, conocida como la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. see. 1723 et seq.), ley que hoy nos ocupa.


 En Del Toro Lugo v. E.L.A., 136 D.P.R. 973 (1994), se consolidaron dos recur-sos de revisión (RE-86-313 y RE-86-326) de dos sentencias del tribunal de instan-cia, mediante las cuales se habían declarado sin lugar ciertas demandas de impug-nación de confiscación. Las acciones de confiscación y los recursos apelativos correspondientes fueron tramitados antes de la Ley Uniforme de Confiscaciones de 1988. Cuando se resolvió el caso el 12 de agosto de 1994 ya estaba en vigor la ley actual y, de hecho, el Tribunal se refirió en varias ocasiones a dicho estatuto. Antes de la aprobación de la Ley de la Judicatura de 1994, la petición de revisión era el recurso adecuado para revisar ante el Tribunal Supremo la mayor parte de las sen-tencias finales del Tribunal Superior en casos civiles originados en dicho tribunal. La apelación estaba disponible para cuando se planteara raía cuestión constitucional sustancial.


 Es de notar que aplica el plazo de sesenta días por ser el E.L.A. parte del pleito.